 



Exhibit 10.12(e)

December 16, 2003

[Name]

Re: Effect of Temporary Compensation Reduction Measures

Dear [Name]:

As you know, on April 22, 2003 the Compensation Committee of the Board
authorized a series of compensation reduction measures as an emergency measure
as part of the Company’s overall cost-reduction programs and in order to allow
the Company to make a more competitive bid to United Airlines (the “Temporary
Compensation Reduction Measures”). Pursuant to the Temporary Compensation
Reduction Measures, (i) your base salary was reduced to $   and (ii) the
performance aspects of the MIP and SMIP programs (50% of each program) were
suspended and the reminder of the programs will be based on the satisfaction of
cost-cutting targets pursuant to the Temporary Compensation Reduction Measures.
The salary reduction is a decrease in base pay only and does not affect any
obligations linked to base pay under the [Severance Agreement] [Change in
Control letter agreement] between you and the Company dated as of December 28,
2001 (the “[Severance Agreement] [CIC Agreement]”). In addition, the Temporary
Compensation Reduction Measures do not affect your participation in and the
target level of your participation in the MIP and SMIP for purposes of the
[Severance Agreement] [CIC Agreement], including without limitation deferred
compensation, split dollar life contributions, severance benefits, change in
control benefits, and retirement pay. Instead, these actions are a reduction in
your pay and bonus opportunities only and do not affect any obligations linked
to base pay or bonus amounts payable under the [Severance Agreement] [CIC
Agreement]. Accordingly, all obligations under the [Severance Agreement] [CIC
Agreement] linked to base pay or bonus amounts payable will continue to apply as
if the decrease in your base pay and the suspension of the performance aspects
of the MIP and SMIP had not occurred.

The offer of the terms as described in this letter is conditioned upon your
acknowledgment and acceptance of these terms by your return to the Company of a
copy of this letter signed in the place indicated below.

                      ATLANTIC COAST AIRLINES HOLDINGS, INC.                    
  By:                

--------------------------------------------------------------------------------

            Kerry B. Skeen, Chairman & CEO               Agreed and Accepted:  
                        Employee                          

--------------------------------------------------------------------------------

            Name                           Dated: December     , 2003          
 

 